          Case 1:18-cv-02830-JPO Document 226 Filed 03/19/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


IN RE MEXICAN GOVERNMENT BONDS                          Master Docket No. 18-cv-02830 (JPO)
ANTITRUST LITIGATION
                                                        CLASS ACTION

THIS DOCUMENT RELATES TO:
ALL ACTIONS



            AMENDED RULE 7.1 CORPORATE DISCLOSURE STATEMENT

              Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Barclays Capital Inc.,

by and through the undersigned attorneys, identifies the following as parent corporations or

publicly held corporations that own 10% or more of any class of its equity interests: Barclays

PLC, Barclays Bank PLC, Barclays US Holdings Ltd., Barclays US LLC, and Barclays Group

US Inc.
         Case 1:18-cv-02830-JPO Document 226 Filed 03/19/21 Page 2 of 2




Dated:    March 19, 2021
          New York, New York


                                     /s/ Jeffrey T. Scott
                                     Jeffrey T. Scott
                                     Matthew J. Porpora
                                     Stephen H. O. Clarke
                                     SULLIVAN & CROMWELL LLP
                                     125 Broad Street
                                     New York, New York 10004
                                     Telephone: (212) 558-4000
                                     Fax: (212) 558-3588
                                     scottj@sullcrom.com
                                     porporam@sullcrom.com
                                     clarkest@sullcrom.com

                                     Counsel for Defendants Barclays PLC, Barclays
                                     Bank PLC, Barclays Capital Inc., Barclays Capital
                                     Securities Limited, Barclays Bank México, S.A.,
                                     Institución de Banca Múltiple, Grupo Financiero
                                     Barclays México, and Grupo Financiero Barclays
                                     México, S.A. de C.V.




                                       -2-
